EXHIBIT 10.47

 

PACIFICARE SUPPLEMENTAL

EXECUTIVE RETIREMENT PLAN

 

Effective as of January 1, 2002



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE


--------------------------------------------------------------------------------

PREAMBLE

   1

ARTICLE I—DEFINITIONS

   2 1.1   ACCRUED BENEFIT    2 1.2   ACTUARIAL EQUIVALENT    2 1.3  
ADMINISTRATIVE COMMITTEE    2 1.4   BENEFICIARY    2 1.5   BENEFIT COMMENCEMENT
DATE    2 1.6   BENEFIT SERVICE    2 1.7   BOARD OF DIRECTORS    2 1.8   CODE   
2 1.9   COMPENSATION COMMITTEE    3 1.10   EFFECTIVE DATE    3 1.11   EMPLOYER
   3 1.12   ERISA    3 1.13   FINAL AVERAGE COMPENSATION    3 1.14   NORMAL
RETIREMENT DATE    3 1.15   PARTICIPANT    3 1.16   PLAN    3 1.17   PLAN YEAR
   3 1.18   VESTING SERVICE    3 ARTICLE II—BENEFITS    4 2.1   ACCRUED BENEFIT
   4 2.2   NORMAL RETIREMENT BENEFIT    4 2.3   EARLY RETIREMENT BENEFIT    4
2.4   VESTING    4 2.5   SURVIVOR BENEFITS    5 ARTICLE III—DISTRIBUTION OF
BENEFITS    7 3.1   FORMS OF RETIREMENT BENEFIT    7 3.2   ELECTION OF FORM OF
RETIREMENT BENEFIT    7 3.3   METHOD OF PAYMENT    8 ARTICLE IV—ADMINISTRATION
AND RECORDKEEPING    9 4.1   ADMINISTRATOR    9 4.2   ADMINISTRATIVE AND
RECORDKEEPING    9 4.3   UNIFORMITY OF DISCRETIONARY ACTS    9 4.4   LITIGATION
   10 4.5   CLAIMS PROCEDURE    10 ARTICLE V—MISCELLANEOUS    13 5.1  
LIMITATIONS ON LIABILITY OF EMPLOYER    13 5.2   CONSTRUCTION    13 5.3  
GOVERNING LAW    13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

         PAGE


--------------------------------------------------------------------------------

5.4   NO EMPLOYMENT RIGHTS    13 5.5   NONQUALIFIED PLAN    13 5.6   SPENDTHRIFT
PROVISION    14 5.7   AMENDMENT OR TERMINATION    14 5.8   CHANGE OF CONTROL   
15 5.9   CONTINUATION AFTER CONSOLIDATION    17



--------------------------------------------------------------------------------

PACIFICARE SUPPLEMENTAL EXECUTIVE

RETIREMENT PLAN

 

Effective as of January 1, 2002

 

This PacifiCare Supplemental Executive Retirement Plan (the Plan) is adopted by
PacifiCare Health Systems, Inc. (the Employer), effective as of January 1, 2002.

 

The Plan is intended to be a top-hat plan (i.e., an unfunded deferred
compensation plan maintained for a member of a select group of management or
highly compensated employees) pursuant to Sections 201(2), 301(a)(3), and
401(a)(1) of the Employee Retirement Income Security Act of 1974 (ERISA).

 

1



--------------------------------------------------------------------------------

ARTICLE I—DEFINITIONS

 

The following terms, as used herein, unless a different meaning clearly is
implied by the context, have the following meanings:

 

1.1 ACCRUED BENEFIT means the amount accrued by the Participant as determined
under Section 2.1.

 

1.2 ACTUARIAL EQUIVALENT means a benefit of equivalent value when computed on
the basis of the following assumptions:

 

  (a) Interest: Average monthly yield on 10-year Treasury bonds with constant
maturities for the two months preceding the Benefit Commencement Date.

 

  (b) Mortality: Applicable mortality table under Code Section 417(e)(3) on the
Benefit Commencement Date.

 

1.3 ADMINISTRATIVE COMMITTEE means the committee composed of at least three
persons appointed by the Compensation Committee to administer and supervise the
Plan.

 

1.4 BENEFICIARY means any person or persons so designated in accordance with the
provisions of Section 2.5.

 

1.5 BENEFIT COMMENCEMENT DATE means the date on which benefits under the Plan
are to commence upon the Participant’s termination of employment with the
Employer or retirement as provided herein.

 

1.6 BENEFIT SERVICE means whole years and completed months of employment with
the Employer after becoming a Participant in this Plan. Service prior to the
Effective Date is not counted, except as approved by the Compensation Committee
of the Board of Directors.

 

1.7 BOARD OF DIRECTORS means the Board of Directors of PacifiCare Health
Systems, Inc.

 

1.8 CODE means the Internal Revenue Code of 1986 and the regulations thereunder,
as amended from time to time.

 

2



--------------------------------------------------------------------------------

1.9 COMPENSATION COMMITTEE means the compensation committee of the Board of
Directors.

 

1.10 EFFECTIVE DATE means the effective date of this Plan, which shall be
January 1, 2002.

 

1.11 EMPLOYER means PacifiCare Health Systems, Inc., its subsidiaries and
affiliates or their successors and assigns, unless otherwise herein provided, or
any other corporation or business organization that, with the consent of
PacifiCare Health Systems, Inc. or its successors or assigns, assumes the
Employer’s obligations hereunder.

 

1.12 ERISA means the Employee Retirement Income Security Act of 1974 and the
regulations thereunder, as amended from time to time.

 

1.13 FINAL AVERAGE COMPENSATION means the Participant’s average monthly base
salary from the Employer paid to the Participant during the 36 consecutive month
period that produces the highest such average.

 

1.14 NORMAL RETIREMENT DATE means the first day of the month coincident or next
following the later of a Participant’s 62nd birthday and completion of five
years of Vesting Service.

 

1.15 PARTICIPANT means a member of a select group of the Employer’s management
or highly compensated employees within the meaning of Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA and designated a Participant in this Plan by
the Compensation Committee.

 

1.16 PLAN means this PacifiCare Supplemental Executive Retirement Plan, as
amended from time to time.

 

1.17 PLAN YEAR means the 12 month period ending on the December 31 of each year
during which the Plan is in effect.

 

1.18 VESTING SERVICE means years and completed months of employment with the
Employer after becoming a Participant in this Plan. Service prior to the
Effective Date is not counted.

 

3



--------------------------------------------------------------------------------

ARTICLE II—BENEFITS

 

2.1 ACCRUED BENEFIT. A Participant’s Accrued Benefit is a single life annuity
for the Participant beginning at Normal Retirement Date equal to 4% of Final
Average Compensation multiplied by Benefit Service, subject to a maximum benefit
of 50% of Final Average Compensation.

 

2.2 NORMAL RETIREMENT BENEFIT. A Participant who retires at Normal Retirement
Date will receive the Accrued Benefit, as adjusted for the form of payment
selected. Benefit Commencement Date is the Normal Retirement Date.

 

2.3 EARLY RETIREMENT BENEFIT. A Participant who has not reached Normal
Retirement Date but who has reached his 55th birthday and completed five years
of Vesting Service shall be retired from service under this Plan with an early
retirement pension on the first day of the calendar month after the
Administrative Committee receives a written application to retire. This date
will be the Participant’s Benefit Commencement Date. The Participant shall
receive an early retirement pension beginning on the Benefit Commencement Date
equal to the Accrued Benefit reduced by 1/4 of 1% for each month by which the
Benefit Commencement Date precedes Normal Retirement Date, as adjusted for the
form of payment selected.

 

2.4 VESTING. A Participant shall have a 100% vested nonforfeitable right to the
Accrued Benefit upon completion of five years of Vesting Service. If the
Participant’s employment with the Employer is terminated subsequent to reaching
five years of Vesting Service for reasons other than retirement or death, he
shall be eligible for a vested pension. The vested pension shall be paid as a
single sum equal to the Actuarial Equivalent of the Accrued Benefit. Payment of
the single sum amount shall be made at the end of the calendar quarter following
the Participant’s termination. A Participant who terminates employment with the
Employer for reasons other than retirement or death, shall not be entitled to
benefits under this Plan except as provided in this section of the Plan.

 

4



--------------------------------------------------------------------------------

2.5 SURVIVOR BENEFITS. A Participant’s spouse shall be the Beneficiary of any
benefits provided under this Plan in the event of the Participant’s death,
unless another Beneficiary is designated under this section. Each Participant,
by written instrument delivered to the Administrative Committee, shall have the
right to appoint, and from time to time change, one or more Beneficiaries to
receive, in the event of the Participant’s death, any benefits provided in
accordance with the Plan. However, such designation shall not be accepted by the
Administrative Committee and shall not have any effect unless (1) the
Participant is not married or (2) such designation is accompanied by the written
consent, duly notarized, of the Participant’s spouse which acknowledges the
effect of the designation. A married Participant may not change Beneficiaries
after Benefit Commencement Date. Any such designation made by an unmarried
Participant shall be rendered null and void by a subsequent marriage.

 

If at the time of a Participant’s death there is no Beneficiary surviving
him/her, then any benefits payable in accordance with the provisions of this
Plan shall be paid to the Participant’s estate, in such form as the
Administrative Committee shall determine after consultation with the fiduciary
of the estate.

 

In the event of the death of a Participant receiving benefits in accordance with
Sections 2.2 or 2.3, the Beneficiary named in this section shall receive a
monthly benefit equal to 50% of the monthly benefit the Participant had been
receiving prior to his death. Payments of benefits to the Beneficiary shall be
made commencing on the first of the month following the Participant’s death and
continuing to the last monthly payment preceding the Beneficiary’s death, or if
the Beneficiary is not the Participant’s spouse, until a total of 180 monthly
payments are received (including payments to the Participant prior the
Participant’s death).

 

In the event of the death of a Participant who is still employed, the
Beneficiary named in this section shall receive a monthly benefit equal to 50%
of the monthly benefit the Participant would have received if he/she had retired
on the first day of the month in which the Participant

 

5



--------------------------------------------------------------------------------

died. Payments of benefits to the Beneficiary shall be made commencing on the
first of the month following the Participant’s death and continuing to the last
monthly payment preceding the Beneficiary’s death, or if the Beneficiary is not
the Participant’s spouse, until a total of 180 monthly payments are received.

 

In the event of the death of a Participant who is still employed but not
eligible to retire with an immediate benefit, then, solely for the purpose of
calculating a survivor benefit in the preceding paragraph, the Participant’s
Accrued Benefit will be converted to the Actuarial Equivalent single life
annuity commencing on the first day of the month in which the Participant died.

 

6



--------------------------------------------------------------------------------

ARTICLE III—DISTRIBUTION OF BENEFITS

 

3.1 FORMS OF RETIREMENT BENEFIT. A Participant may elect to receive benefits in
one of the following forms:

 

(a) Single Life Annuity - A benefit paid to the Participant in equal monthly
installments. Payment of benefits shall commence on the Participant’s Benefit
Commencement Date and continue to the last monthly payment preceding the
Participant’s death. No further benefits will be paid to any other person after
the Participant’s death, except as provided in Section 2.5.

 

(b) Single Sum - The Actuarial Equivalent of the Participant’s Accrued Benefit
paid in a single sum in lieu of all benefits under the Plan (including survivor
benefits under Section 2.5).

 

3.2 ELECTION OF FORM OF RETIREMENT BENEFIT. A Participant may make or revoke an
election of any form of benefit to which the Participant is entitled by
completing the form prescribed by the Administrative Committee, and such
election or revocation shall be subject to the following conditions:

 

(a) The Administrative Committee shall furnish to each Participant a written
explanation of the availability and terms of the various optional forms of
payment under the Plan.

 

(b) A Participant may make a timely election of the form of payment of his or
her benefits under this Plan, and may change such election without penalty by
making a subsequent timely election, at any time not later than one year prior
to the Participant’s retirement date.

 

(c) A Participant may change his or her election of the form of payment of
benefits under this Plan within one year before retirement, subject to a 10%
reduction of his or her benefit which will be forfeited to the Employer.
Notwithstanding the preceding sentence, the 10% reduction penalty shall not
apply to an election

 

7



--------------------------------------------------------------------------------

with respect to the form of payment made during a special election period
designated by the Administrative Committee as attributable to a plan amendment.

 

(d) If a Participant does not make a timely election of the form of payment of
benefits, then benefits under this Plan will be paid as a single life annuity.

 

3.3 METHOD OF PAYMENT.

 

  (a) Cash Distributions. All distributions under the Plan shall be made in
cash. Payments under this Plan shall be made from the general funds of the
Employer or from a grantor (rabbi) trust established by the Employer, if any,
unless otherwise provided for by the Board of Directors.

 

  (b) Timing and Manner of Distribution. If the Participant terminates
employment for reasons other than death, the Participant’s Benefit will be due
from the Employer, as provided in Article II. If the Participant dies before
termination of employment with the Employer, payments to the Participant’s
Beneficiary will be due from the Employer, as provided in Article II and in the
form of a single life annuity or in another form requested by the Participant’s
Beneficiary if approved by the Administrative Committee. Payments will actually
commence as soon as practicable after the Participant’s termination, retirement,
or death, with back payments, if any, payable at the time the first payment is
made.

 

The Administrative Committee may, at its discretion, change the frequency or
timing of benefit payments. However, benefit payments cannot be less frequent
than annual, and benefits must be paid in advance of the original monthly
schedule.

 

8



--------------------------------------------------------------------------------

ARTICLE IV—ADMINISTRATION AND RECORDKEEPING

 

4.1 ADMINISTRATOR. The Employer shall administer the Plan. Such responsibilities
shall be carried out through its corporate officers and employees (acting in
their capacities as officers and employees and not as fiduciaries) and the
Administrative Committee.

 

4.2 ADMINISTRATIVE AND RECORDKEEPING AUTHORITY. Except as otherwise specifically
provided herein, the Administrative Committee shall have the sole responsibility
for and the sole control of the operation, administration, and recordkeeping of
the Plan and shall have the power and authority to take all action and to make
all decisions and interpretations that may be necessary or appropriate in order
to administer and operate the Plan, including, without limiting the generality
of the foregoing, the power, duty, and responsibility to

 

  (a) Resolve and determine all disputes or questions arising under the Plan,
including the power to determine rights of the Participant and Beneficiaries and
their respective benefits, and to remedy any ambiguities, inconsistencies, or
omissions in the Plan.

 

  (b) Adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan.

 

  (c) Implement the Plan in accordance with its terms and the rules and
regulations adopted as above.

 

  (d) Make determinations concerning the crediting and distribution of the
Participant’s benefits.

 

4.3 UNIFORMITY OF DISCRETIONARY ACTS. Whenever in the administration or
operation of the Plan discretionary actions by the Administrative Committee are
required or permitted, such action shall be consistently and uniformly applied
to all persons similarly situated, and no such action shall be taken that shall
discriminate in favor of any particular person or group of persons.

 

9



--------------------------------------------------------------------------------

4.4 LITIGATION. In any action or judicial proceeding affecting the Plan, it
shall be necessary to join as a party only the Employer. Except as may be
otherwise required by law, neither the Participant nor any Beneficiary shall be
entitled to any notice or service of process, and any final judgement entered in
such action shall be binding on all persons interested in, or claiming under,
the Plan.

 

4.5 CLAIMS PROCEDURE.

 

  (a) Claim. A person who believes that he or she is being denied a benefit to
which he or she is entitled under this Plan (hereinafter referred to as
“Claimant”) may file a written request for such benefit with the Administrator,
setting forth his or her claim.

 

  (b) Claim Decision. Upon receipt of a claim, the Administrator shall advise
the Claimant that a reply will be forthcoming within 90 days and shall, in fact,
deliver such reply within such period. The Administrator may, however, extend
the reply period for an additional 90 days for special circumstances. If the
Plan Administrator does not respond to the claim within the required time
limits, then the claimant will have the right to submit such claim to
arbitration immediately after the expiration of such time periods. If the claim
is denied in whole or in part, the Administrator shall inform the Claimant in
writing, using language calculated to be understood by the Claimant, setting
forth: (A) the specific reason or reasons for such denial; (B) the specific
reference to pertinent provisions of this Plan on which such denial is based;
(C) a description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation which such material or
such information is necessary; (D) appropriate information as to the steps to be
taken if the Claimant wishes to submit the claim for review; and (E) the time
limits for requesting a review under subsection 4.5(c).

 

  (c) Request for Review. Within 60 days after the receipt by the Claimant of
the written opinion described above, the Claimant

 

10



--------------------------------------------------------------------------------

may request in writing that the Administrative Committee review the
determination of the Administrator. The Claimant or his or her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Administrative
Committee. If the Claimant does not request a review within such 60 day period,
he or she shall be barred and estopped from challenging the Administrator’s
determination.

 

  (d) Review of the Decision. Within 60 days after the Administrative
Committee’s receipt of a request for review, after considering all materials
presented by the Claimant, the Administrative Committee will inform the
Participant in writing, in a manner calculated to be understood by the Claimant,
of its decision setting forth the specific reasons for the decision and
containing specific references to the pertinent provisions of the Plan on which
the decision is based. If special circumstances require that the 60 day time
period be extended, the Administrative Committee will so notify the Claimant and
will render the decision as soon as possible, but not later than 120 days after
receipt of the request for review.

 

  (e) Any controversy or claim arising out of or relating to this Plan shall be
settled by binding arbitration in Cypress, California, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The
parties shall seek to agree upon appointment of the arbitrator and the
arbitration procedures. If the parties are unable to reach such agreement, a
single arbitrator who is a retired judge of a Federal or California State court
shall be appointed pursuant to the AAA Commercial Arbitration Rules, and the
arbitrator shall determine the arbitration procedures. Any award pursuant to
such arbitration shall be included in a written decision which shall state the
legal and factual reasons upon which the award was based, including all the
elements involved in the calculation of any award. Any such award shall be
deemed final and binding

 

11



--------------------------------------------------------------------------------

and may be entered and enforced in any state or federal court of competent
jurisdiction. The arbitrator shall interpret the Plan in accordance with the
laws of California. The arbitrator shall be authorized to award reasonable
attorney’s fees and other arbitration-related costs to a Participant or his or
her Beneficiary if an award is made in favor of the Participant or Beneficiary.
The award shall be limited to Plan benefits at issue, reasonable attorney’s fees
and arbitration-related costs.

 

12



--------------------------------------------------------------------------------

ARTICLE V—MISCELLANEOUS

 

5.1 LIMITATIONS ON LIABILITY OF EMPLOYER. Neither the establishment of the Plan
or any modification thereof, or the creation of any account under the Plan, nor
the payment of any benefits under the Plan shall be construed as giving to the
Participant or any other person any legal or equitable right against the
Employer or any officer or employee thereof, except as provided by law or by any
Plan provision.

 

5.2 CONSTRUCTION. If any provision of the Plan is held to be illegal or void,
such illegality or invalidity shall not affect the remaining provisions of the
Plan, but shall be fully severable, and the Plan shall be construed and enforced
as if said illegal or invalid provisions had never been inserted herein. For all
purposes of the Plan, where the context permits, the singular shall include the
plural, and the plural shall include the singular. Headings of Articles and
Sections herein are inserted only for convenience of reference and are not to be
considered in the construction of the Plan.

 

5.3 GOVERNING LAW. The laws of the state of California shall govern, control,
and determine all questions of law arising with respect to the Plan and the
interpretation and validity of its respective provisions, except where those
laws are preempted by the laws of the United States.

 

5.4 NO EMPLOYMENT RIGHTS. Participation under the Plan will not give a
Participant the right to be retained in the service of the Employer nor any
right or claim to any benefit under the Plan unless such right or claim has
specifically accrued hereunder.

 

5.5 NONQUALIFIED PLAN. The Plan is intended to be and at all times shall be
interpreted and administered so as to qualify as an unfunded plan of deferred
compensation, and no provision of this Plan shall be interpreted as to give any
individual any right in any assets of the Employer which right is greater than
the rights of any general unsecured creditor of the Employer.

 

13



--------------------------------------------------------------------------------

5.6 SPENDTHRIFT PROVISION. No amount payable to a Participant or any Beneficiary
under the Plan will, except as otherwise specifically provided by law, be
subject in any manner to anticipation, alienation, attachment, garnishment,
sale, transfer, assignment (either at law or in equity), levy, execution,
pledge, encumbrance, charge, or any other legal or equitable process, and any
attempt to do so will be void; nor will any benefit hereunder be in any manner
liable for or subject to the debts, contracts, liabilities, engagements, or
torts of the person entitled thereto. Further, the withholding of taxes from
Plan benefit payments; the recovery under the Plan of overpayment of benefits
previously made to the Participant or any Beneficiary; if applicable, the
transfer of benefit rights from the Plan to another plan; or the direct deposit
of Plan benefit payments to an account in a banking institution (if not actually
part of an arrangement constituting an assignment or alienation) shall not be
construed as an assignment or alienation. In the event that the Participant’s or
any Beneficiary’s benefits hereunder are garnished or attached by order of any
court, the Employer may bring an action for a declaratory judgement in a court
of competent jurisdiction to determine the proper recipient of the benefits to
be paid under the Plan. During the pendency of said action, any benefits that
become payable shall be held as credits to the Participant’s or Beneficiary’s
account or, if the Employer prefers, paid into the court as they become payable,
to be distributed by the court to the recipient as it deems proper at the close
of said action.

 

5.7 AMENDMENT OR TERMINATION. The Board of Directors, or the Compensation
Committee as its designee, may terminate or amend any or all of the provisions
of or add provisions to this Plan at any time. However, no termination or
amendment of this Plan shall reduce or adversely affect (i) the benefit then
being paid under this Plan, or (ii) the benefit (including optional forms of
benefit) that a Participant would be eligible to receive under this Plan.

 

In the event of termination or partial termination of this Plan, each affected
Participant shall be 100% vested in his Accrued Benefit. The vested pension
shall be paid as a single sum equal to the Actuarial Equivalent of the Accrued
Benefit. Payment of the single sum amount

 

14



--------------------------------------------------------------------------------

shall be due at the date of the Plan termination. The foregoing shall not apply
to a Participant who has received full distribution of his benefit. Such a
Participant shall not be entitled to any additional vested benefit upon
termination or partial termination of this Plan.

 

5.8 CHANGE OF CONTROL. In the event of a Change of Control, all participants
will be deemed to have fully satisfied the Vesting requirement as described in
section 2.4 and will become immediately vested in their Accrued Benefit. In
addition, any Participant who is involuntarily terminated, not due to habitual
neglect of duties or gross misconduct, within two years of a Change of Control
will be entitled to immediate commencement of his or her Accrued Benefit with no
reduction for early commencement. After a Change of Control of the Employer, the
Plan may not be amended to eliminate or modify the right of a Participant (or
Beneficiary) to receive a single sum cash payment of his or her benefits. In
addition, for this purpose, Change of Control means and refers to:

 

  (a) The acquisition by any Person (as hereinafter defined) of Beneficial
Ownership (as hereinafter defined) of 20% or more of either the then outstanding
stock (the “Outstanding Company Stock”) or the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”), provided
that, for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (I) any acquisition by the Company, (II) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Person that controls, is controlled by or is
under common control with, the Company or (III) any acquisition by any Person
pursuant to a transaction which complies with clauses (I), (II) and (III) of
subsection (c) of this definition; or

 

  (b) Individuals who constitute the incumbent Board of Directors cease for any
reason to constitute at least a majority of the Board of Directors, provided
that, for purposes of this subsection (b), any individual who becomes a director
whose

 

15



--------------------------------------------------------------------------------

election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the incumbent
Board of Directors shall be considered as though such individual were a member
of the incumbent Board of Directors, excluding, however, any such individual who
initially assumes office as a result of an actual or threatened election contest
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors; or

 

  (c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets or stock of another corporation (a “Business
Combination”), in each case, unless, following such Business Combination, (I)
the Persons who had Beneficial Ownership, respectively, of the Outstanding
Company Stock and Outstanding Company Voting Securities immediately prior to
such Business Combination have Beneficial Ownership immediately following the
consummation of such Business Combination, directly or indirectly, of more than
50% of, respectively, the then outstanding common shares and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting or
surviving from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Stock
and Outstanding Company Voting Securities, as the case may be, (II) no Person
(excluding any entity resulting from such Business Combination or any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Business Combination) has

 

16



--------------------------------------------------------------------------------

Beneficially Ownership, directly or indirectly, of 20% or more of, respectively,
the then outstanding common shares of the entity resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such entity, except to the extent that such ownership existed in
respect of the Company prior to such Business Combination and (III) at least a
majority of the members of the board of directors or similar body of the entity
resulting from such Business Combination were members of the incumbent Board of
Directors at the time of the execution of the initial agreement, or of the
action of the Board of Directors, providing for such Business Combination; or

 

  (d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

For purposes of this definition:

 

• “Person” means an individual, partnership, joint venture corporation, trust,
unincorporated organization, government (or agency or political subdivision
thereof), group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) or any other entity.

 

• “Beneficial Ownership” means beneficial ownership within the meaning of Rule
13d-3 promulgated under the Exchange Act.

 

• Company means the Employer.

 

5.9 CONTINUATION AFTER CONSOLIDATION. The Plan shall not be terminated solely by
a transfer or sale of assets of the Employer or by the merger or consolidation
of the Employer into or with any other corporation or other entity. The Plan
shall be binding upon and inure to the benefit of any successor of the Employer
provided, however, that the Employer or its successor may terminate the Plan, in
whole or in part, at such time as it may determine in its sole discretion. Upon
such termination, all affected Employees shall become fully vested in the
benefits payable hereunder and the Employer or its successor may choose, in its
discretion, to accelerate the payment of a Participant’s benefits to the
actuarial present value thereof.

 

17